Name: Commission Regulation (EC) No 1793/94 of 20 July 1994 amending for the 10th time Regulation (EC) No 3337/93 adopting exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: prices;  means of agricultural production;  animal product;  Europe;  agricultural activity;  trade policy
 Date Published: nan

 21 . 7 . 94 Official Journal of the European Communities No L 186/33 COMMISSION REGULATION (EC) No 1793/94 of 20 July 1994 amending for the 10th time Regulation (EC) No 3337/93 adopting exceptional support measures for the market in pigmeat in Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Commission Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas because of the outbreak of classical swine fever in one production region in Belgium, exceptional support measures for the market in pigmeat were adopted for that Member State in Commission Regulation (EC) No 3337/93 (3), as last amended by Regulation (EC) No 1481 /94 (4) ; Whereas it is necessary to adjust the buying-in price for pigs to the present market situation taking into account the decrease in market prices ; Whereas in view of a new outbreak of classical swine fever, the veterinary and commercial restrictions have been extended by the Belgian authorities to a new region in the middle of June 1994 ; whereas it is appropriate to include, as from 12 July 1994, the animals coming from this region in the buying-in scheme provided for by Regulation (EC) No 3337/93 ; Whereas Commission Regulation (EC) No 1391 /94 Q has introduced as from 6 June 1994 a new quantity of pigs eligibles under the support measures provided for in Regulation (EC) No 3337/94 ; whereas it is appropriate to amend this date in order to allow the inclusion of pigs bought in in the first days of the month of June 1994 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 3337/93 is hereby amended as follows : 1 . Article 4 is amended as follows : (a) in paragraph 1 , 'ECU 109' is replaced by 'ECU 102' and 'ECU 93' is replaced by 'ECU 87' ; (b) in paragraph 2, 'ECU 39' is replaced by 'ECU 32' and 'ECU 33' is replaced by 'ECU 27' ; (c) in paragraph 3, 'ECU 31 ' is replaced by 'ECU 26' and 'ECU 26' is replaced by 'ECU 22' ; 2 . Annex I is replaced by the Annex to this Regulation . Article 2 In Article 2 of Regulation (EC) No 1391 /94, '6 June 1994' is replaced by '31 May 1994'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 21 July 1994. However, the provi ­ sions of Article 1 point 2 shall apply with effect from 12 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5 . 1989, p. 12. (3) OJ No L 299, 4. 12. 1993, p. 23. (4) OJ No L 159, 28 . 6 . 1994, p. 50. O OJ No L 152, 18 . 6 . 1994, p. 24. No L 186/34 Official Journal of the European Communities 21 . 7 . 94 ANNEX 'ANNEX I (a) The part of the municipality of Beernem located north of the following roads : Bruggestraat, Knesselares ­ traat to the crossing with Hoogstraat, the Hoogstraat to the border of the Province. (b) The part of the municipality of Brugge located : 1 . north of the roads : Astridlaan and Generaal Lemanlaan ; 2. east of the roads : Buiten Boninvest, Buiten Kazernevest, Buiten Kruisvest, Fort Lapin, Havenstraat, Krommestraat, Dudzeelse Steenweg, Westkapeise Steenweg. (c) The part of the municipality of Knokke-Heist located south of the roads : Dudzelestraat to the crossing with Sluisstraat, and Sluisstraat . (d) The part of the municipality of Zelzate located west of the Ghent-Terneuzen canal . (e) The part of the town of Ghent located : 1 . west of the Ghent-Terneuzen canal , Voorhaven, Tolhuisdok, Verbindungskanaal ; 2. west of the roads : Elyzeese Velden and Bargiekaai ; 3 . north of the roads : Phoenixstraat, Weverstraat, Drongensesteenweg, Diensesteenweg and the E40. (f) The part of the municipality of Nevele, located north of the E40. (g) The part of the municipality of Aalter located : 1 . north of the E40 between the border with the municipality of Nevele and the crossing with the N44 ; 2 . east of the N44 from the E40 to the border with the municipality of Knesselare . (h) The part of the municipality of Knesselare located : 1 . east of the N44 from the border with the municipality of Aalter to the crossing with Urseleweg ; 2. north of the roads : Urseleweg from the crossing with the N44, Veldstraat and Kloosterstraat. (i) The municipalities of Eeklo, Kaprijke, Waarschoot, Zomergem, Sint-Laureins, Assenede, Evergem, Lovendegem, Maldegem and Damme.'